DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 8/18/2021.  As directed by the amendment, claim 39 has been amended. [Note: claim 20 is listed as “(Currently Amended)” but no amendment appears to be present.] Claims 1-37, 39 and 40 are pending in the instant application.

Election/Restrictions
Applicant’s election of Group I, claims 1-37 and 39, in the reply filed on 8/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claim 40 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/18/2021.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in 
	Further regarding Fig. 1, per 37 CFR 1.84(b)(1) and MPEP 608.02.VII.B, “Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention.” Because the instant drawings do not illustrate one of the exempted types of images described in 37 CFR 1.84(b)(1) and MPEP 608.02.VII.B, a photograph or grayscale image is not the only practical medium for illustrating the claimed invention and thus the photograph or grayscale image within the instant drawings should be replaced by a line drawing.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the liquid inlet hole of the air inlet chamber (claim 1), the end cap with liquid inlet hole (claim 26), and the storage chamber with internal liquid storage container and comprised by the device (claims 28-30) [Note: Figs. 8A-C are understood to show a storage chamber without an internal liquid storage container and that is separate from/not a part of/not comprised by the device] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claim 34 is objected to because of the following informalities:  line 3 should read “consisting of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6, 11, 14, 26, 30 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is indeterminate how the “vice versa” could be possible; that is, if the air inhale chamber, with its (internally located, in order to function as claimed) passive evaporation support material, is positioned internally of the air exhale chamber, how could the (internal) support material serve co-axially position the inhale chamber within the exhale chamber (i.e. provide external support)? To address this rejection, Applicant could simply deleted “or vice versa” from the claim.
Regarding claim 11, the claim recites wherein the shapes are “independently selected”. “Selection” is a mental process, where it is unclear whether such “selection” could arrive at chambers with the same shapes and still be within the scope of the claim (because e.g. a circle could be selected, and then, independently, another circle selected). As best understood, for purposes of examination, the claim will be considered to read “are different and are each selected from the group”.
Claim 14 recites the limitation "the delivered liquid in the air inhale chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The only “delivered liquid” recited in claim 1 is the inhalable liquid, in vapor form, which is delivered from the device to the patient, not “in the air inhale chamber”. For purposes of examination, the claim will be considered to read “a liquid guide to direct the 
Regarding claim 26, it is unclear whether the liquid inlet hole of claim 26 is the same or different from the liquid inlet hole of claim 1, and whether or not they are the same or different cannot be definitively determined from the instant specification because, as noted above, the instant drawings do not include labels for/illustration of any liquid inlet holes, rendering the claimed subject matter indefinite.
Regarding claim 30, it is unclear how a point of weakness can, itself, break something. As understood, for purposes of examination, claim 30 will be considered to read “wherein the point of weakness is adapted to allow the end seal to break
Claim 35 recites the limitation "the polymer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, because claim 33, from which claim 35 depends, only recites “polymers”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21, 23, 31 and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further Regarding claim 21, claim 1 already recites “an air filtering means,” where anything that filters air necessarily comprehends “an air filter” as recited by claim 21. Therefore, claim 21 fails to further limit claim 1, because the element of claim 21 is already necessarily present in claim 1. Regarding claim 23, in order for exhale air to flow out of the air exhale chamber as recited by claim 1, something that comprehends an exhaust port must be present (otherwise the air could not exit). Therefore, claim 23 fails to further limit claim 1, because the element of claim 23 is already necessarily present in claim 1. Regarding claims 31 and 32, claim 1 does not positively recite the inhalable liquid, and the nature or prescribed dosing of the liquid is not understood to have any bearing on the structure of the device; therefore, claims 31 and 32 fail to further limit claim 1 because they does not limit any structure or function positively recited by claim 1. [Note: if claim 32 required a minimum delivery dose, the structure could be inferred to require a chamber sized so as to be capable of accepting that minimum dose, but a dose of “less than 15mL” means the structure can be any size, because any small amount of liquid can be placed in a chamber, whether the chamber is e.g. 1mL or 100mL.]
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Interpretation
It is noted that claim 15 is a contingent limitation, i.e. it only limits claim 1 “when the air exhale chamber is co-axially positioned internally within the air inhale chamber”. If Applicant wishes this to be a non-conditional limitation, they could amend the claim to read “wherein the air exhale chamber is co-axially positioned internally within the air inhale chamber and the passive evaporation support material partially or completely surrounds an external surface of the air exhale chamber

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: passive evaporation support material (claims 1, 6, 14-16, 18, 19, 28 and 29), liquid (inlet) guide (claims 14 and 26).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12, 13, 15, 20-26, 31-33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Doane (US 957,548; hereinafter “Doane”) in view of the Penthrox® inhaler (see Penthrox Datasheet and Training Pack NPLs, attached; hereinafter “Penthrox”) and Glaser (US 2016/0219932 A1; hereinafter “Glaser”) 
Regarding claim 1, Doane discloses an inhaler device (Fig. 1) for the delivery of an inhalable liquid to a patient (col. 1), said device comprising: 
a base end (end 11); 
a mouthpiece end (at mouth piece 12); and 
a co-axial air inhale-exhale chamber arrangement comprising:
(a) an air inhale chamber (cylindrical receptacle 23) (Fig .1) comprising a liquid inlet hole (either the opening at the end of the chamber to the right in Fig. 1 OR any of the perforations on the chamber OR any of the perforations 22, any of which are fully capable of allowing liquid to enter the chamber therethrough) and a passive evaporation support material (absorbent material, cotton or the like 24) for receiving the inhalable liquid from a liquid storage container (the liquid is fully capable of and delivering the inhalable liquid to the patient as a vapor upon inhalation by the patient through the mouthpiece end (col. 1-3); and 
(b) an air exhale chamber (the chamber between cylindrical receptacle 23 and tube 10) (Fig. 1) that allows exhalation by the patient through the mouthpiece end and exit through the base end (see the flow arrows in Fig. 2); 
wherein the air exhale chamber is co-axially positioned internally within the air inhale chamber or vice versa (Fig. 1).  
Doane is silent regarding the air exhale chamber comprising an air filtering means to filter the vapor upon exhalation. However, Penthrox demonstrates that it was well known in the inhaler art before the effective filing date of the claimed invention for inhalers to be used with medicaments that necessitate exhalation filtering (page 3), and Glaser teaches that it was well known in the inhaler art before the effective filing date of the claimed invention to place an exhalation filter (filter 109) (Fig. 1) concentrically around an inhalation chamber (i.e. the same structure as disclosed by Doane) (Glaser Figs. 1 and 3). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the air exhale chamber of Doane to include an air filtering means to filter the vapor upon exhalation as taught Glaser, in order to allow the inhaler of Doane to be used with medicaments that would otherwise contaminate the environment around the user, as taught by Penthrox.
Regarding claim 2, Doane discloses an inhaler device (Fig. 1) for the delivery of methoxyflurane to a patient (there is nothing that would prevent the inhaler of , said device comprising: 
a base end (end 11) comprising an end cap (partition 15) with a liquid inlet hole (the right side opening of one of the notches 20, which comprehends a liquid inlet hole because it is fully capable of allowing liquid to flow into the notch, as there is no structure that would prevent this); 
a mouthpiece end (at mouth piece 12) comprising a mouthpiece chamber (see the chamber to the left within the mouthpiece in Fig. 1, where all of the flow arrows converge); and 
a co-axial air inhale-exhale chamber arrangement comprising: 
(a) an air inhale chamber (cylindrical receptacle 23) (Fig .1) comprising a liquid inlet hole (either the opening at the left or right end of the chamber in Fig. 1 OR any of the perforations on the chamber OR perforations 22, any of which are fully capable of allowing liquid to enter the chamber therethrough) and a passive evaporation support material comprising a wicking material (absorbent material, cotton or the like 24, where cotton is inherently wicking) for receiving the methoxyflurane from a liquid storage container (the methoxyflurane is fully capable of being delivered from a liquid storage container, see e.g. Penthrox page 3, which demonstrates how this could be done) and delivering to the patient as a vapor upon inhalation by the patient through the mouthpiece end (col. 1-3); 
(b) an air exhale chamber (the chamber between cylindrical receptacle 23 and tube 10) (Fig. 1) that allows exhalation by the patient through the mouthpiece end and exit through the base end (see the flow arrows in Fig. 2); and 
(c) a valve (valve 26);
wherein the air exhale chamber is co-axially positioned internally within the air inhale chamber or vice versa (Fig. 1).  
Doane is silent regarding the air exhale chamber comprising activated carbon granules to filter the vapor upon exhalation. However, Penthrox demonstrates that it was well known in the inhaler art before the effective filing date of the claimed invention for inhalers to be used with medicaments that necessitate exhalation filtering through carbon granules (pages 3 and 8), and Glaser teaches that it was well known in the inhaler art before the effective filing date of the claimed invention to place an exhalation filter (filter 109) (Fig. 1) comprising carbon (para [0019]) concentrically around an inhalation chamber (i.e. the same structure as disclosed by Doane) (Glaser Figs. 1 and 3). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the air exhale chamber of Doane to include activated carbon granules to filter the vapor upon exhalation as taught Penthrox and Glaser, in order to allow the inhaler of Doane to be used with medicaments, such as methoxyflurane, that would otherwise contaminate the environment around the user, as taught by Penthrox.
Regarding claim 3, Doane in view of Penthrox and Glaser teaches the inhaler device according to claim 1 wherein Doane further discloses wherein the co-axial air inhale-exhale chamber arrangement comprises a connector (partition 16 and/or 17) to co-axially position the air exhale chamber internally within the air inhale chamber or vice versa (Fig. 1; col. 2).  
Regarding claims 4 and 5, Doane in view of Penthrox and Glaser teaches the inhaler device according to claim 3 wherein Doane further discloses wherein the connector comprises a first connector component (partition 16) adapted to join with a second connector (partition 17) component (Fig. 1, where the two connectors are joined via receptacle 23) but Doane is silent regarding wherein the connector is integrally formed with the air inhale and air exhale chambers, wherein the air inhale chamber comprises the first connector component and the air exhale chamber comprises the second connector component. However, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP 2144.04.V.B. It would have been obvious to an artisan before the effective filing date of the claimed invention to make the partition 17 integral with tube 10 and thus the exhale chamber and partition 16 integral with receptacle 23 and thus the inhale chamber, in order to reduce the overall number of parts and/or eliminate the smaller, individual partition pieces which could otherwise be misplaced, while still permitting the receptacle 23 to be removed from and positioned concentrically within tube 10, e.g. for replacement of the absorbent material.
Regarding claim 6, Doane in view of Penthrox and Glaser teaches the inhaler device according to claim 1 wherein Glaser further educates modified Doane to include wherein the air exhale chamber is co-axially positioned internally within the air inhale chamber or vice versa by virtue of the passive evaporation support material (the filter 109 holds the two concentric tubes in place, para [0018]), because it .  
Regarding claim 7, Doane in view of Penthrox and Glaser teaches the inhaler device according to claim 1 wherein Doane further discloses wherein the device has an external cross-sectional shape along its length selected from the group consisting of circular, semi-circular, elliptical, semi-elliptical, oval, ovoidal, square, rectangular, trapezoidal, triangular and combinations thereof (Figs. 1-3).  
Regarding claim 8, Doane in view of Penthrox and Glaser teaches the inhaler device according to claim 7 wherein Doane further discloses wherein the external cross-sectional shape of the device tapers along its length from the base end to the mouthpiece end or vice versa (see Fig. 1, where the device transitions from a narrow mouthpiece end to a flared base end).  
Regarding claim 9, Doane in view of Penthrox and Glaser teaches the inhaler device according to claim 1 wherein Doane further discloses wherein the air inhale chamber and air exhale chamber have a cross-sectional shape along their lengths that is the same (Figs. 1-3).
Regarding claim 12, Doane in view of Penthrox and Glaser teaches the inhaler device according to claim 1 wherein Doane further discloses wherein the mouthpiece end comprises a mouthpiece chamber (see the chamber to the left configured such that the vapor is inhaled into the mouthpiece chamber from the air inhale chamber and exhaled into the mouthpiece chamber and exited through the base end via the air exhale chamber (Figs. 1-2; col. 1-3).  
Regarding claim 13, Doane in view of Penthrox and Glaser teaches the inhaler device according to claim 1 wherein Doane further discloses at least one of (a) a multi-directional valve arrangement, (b) one or more one-way valves, or (c) combinations thereof (valve 26) (Fig. 1).
Regarding claim 15, Doane in view of Penthrox and Glaser teaches the inhaler device according to claim 1 wherein the air exhale chamber is not co-axially positioned internally within the air inhale chamber, and thus the passive evaporation support material need not be positioned as recited by the claim; that is, this claim is directed to a non-elected embodiment of claim 1.
Regarding claim 20, Doane in view of Penthrox and Glaser teaches the inhaler device according to claim 1 wherein it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and Penthrox further educates modified Doane to include wherein the passive evaporation support material is a polypropylene wicking felt (see page 8 of Penthrox, which demonstrates that the absorbent material within the Pentrox inhaler is inherently a polypropylene wick, and wherein felt has been a standard material for wicks since well before the effective filing date of the claimed invention), because it would have been obvious to an artisan before the effective filing date of the claimed invention for the absorbent material of Doane to be a polypropylene wicking felt 
Regarding claim 21, Doane in view of Penthrox and Glaser teaches the inhaler device according to claim 1 wherein the air exhale chamber comprises an air filter to filter the vapor upon exhalation by the patient in the co-axial air inhale-exhale chamber arrangement (see the discussion of claim 1, where Penthrox and Glaser educates Doane to include such a filter).  
Regarding claim 22, Doane in view of Penthrox and Glaser teaches the inhaler device according to claim 21 wherein the air filter comprises activated carbon (AC) (see the discussion of claim 2, where Penthrox and Glaser educates Doane to include such a filter).  
Regarding claim 23, Doane in view of Penthrox and Glaser teaches the inhaler device according to claim 1 wherein Doane further discloses wherein the air exhale chamber further comprises an exhaust port (the opening of the chamber to the right in Figs. 1-2 OR perforations 22 of partition 16, see the arrow exiting the exhale chamber though these ports in Fig. 2).  
Regarding claim 24, Doane in view of Penthrox and Glaser teaches the inhaler device according to claim 1 Penthrox further educates Doane to include wherein the mouthpiece end further comprises a diluter hole (see Penthrox pages 3 and 8), because it would have been obvious to an artisan before the effective filing date of the claimed invention for the mouthpiece of Doane to include a diluter hole as taught by Penthrox, in order to provide the expected result of allowing to user to control the concentration of the vapor being inhaled according to their preference.
 inhaler device according to claim 1 wherein Doane further discloses wherein the base end comprises an end cap (partition 15) (Fig. 1).  
Regarding claim 26, Doane in view of Penthrox and Glaser teaches the inhaler device according to claim 25 wherein Doane further discloses wherein the end cap comprises a liquid inlet hole (the right side opening of one of the notches 20, which comprehends a liquid inlet hole because it is fully capable of allowing liquid to flow into the notch, as there is no structure that would prevent this) and a liquid inlet guide (the channel of the corresponding notch 20, where, per page 12, lines 13-6 of the instant specification, an channel comprehends a liquid inlet guide).
Regarding claim 31, Doane in view of Penthrox and Glaser teaches the inhaler device according to claim 1 [in the event that the inhalable liquid is positively recited] Penthrox further educates Doane to include wherein the inhalable liquid is methoxyflurane for use as an analgesic (pages 1-3), because it would have been obvious to an artisan before the effective filing date of the claimed invention to use the modified device of Doane in view of Penthrox and Glaser with methoxyflurane for the claimed purpose, in order to provide the expected result of providing a streamlined, more aesthetically pleasing and/or easier-to-hold methoxyflurane delivery device that provides for filtering of exhaled breath when using the device so as to not allow exhaled methoxyflurane to contaminate the surrounding air.  
Regarding claim 32, Doane in view of Penthrox and Glaser teaches the inhaler device according to claim 1 [in the event that the inhalable liquid is positively recited] Penthrox further educates Doane to include wherein the inhalable liquid is methoxyflurane for delivery to a patient in a delivery dose of less than 15mL (pages 1-3), because it would have been obvious to an artisan before the effective filing date of the claimed invention to use the modified device of Doane in view of Penthrox and Glaser with methoxyflurane for the claimed purpose, in order to provide the expected result of providing a streamlined, more aesthetically pleasing and/or easier-to-hold methoxyflurane delivery device that provides standard dosing and filtering of exhaled breath when using the device so as to not allow exhaled methoxyflurane to contaminate the surrounding air.  
Regarding claim 33, Doane in view of Penthrox and Glaser teaches the inhaler device according to claim 1 wherein Doane further discloses wherein the device is manufactured from a metal (col. 2, lines 73).  
Regarding claim 39, Doane in view of Penthrox and Glaser teaches the inhaler device according to claim 1 wherein Doane further discloses wherein the mouthpiece end is tapered towards a mouthpiece hole (the hole to the left in Fig. 1, around which extends flange 13).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Doane, Penthrox and Glaser as applied to claim 9 above, and further in view of Matsumoto et al. (US 2013/0160780 A1; hereinafter “Matsumoto”).
Regarding claim 10, Doane in view of Penthrox and Glaser teaches the inhaler device according to claim 9 but Doane in view of Penthrox and Glaser does not disclose wherein the cross-sectional shape of at least one of the air inhale chamber or the air exhale chamber tapers along its length from the base end to the mouthpiece end or vice versa. However, a change in shape is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04.IV.B, and Matsumoto teaches that it was known in the inhaler art before the effective filing date of the claimed invention for the cross-sectional shape of a concentric, inhalable-material-enclosing chamber (flavor cartridge 30) to taper along its length from the base end to the mouthpiece end (Figs. 23-24) or vice versa (Fig. 25). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the cross-sectional shape of the air inhale chamber of Doane in view of Penthrox and Glaser to taper along its length from the base end to the mouthpiece end or vice versa as taught by Matsumoto, in order to provide the expected result of utilizing a wedge shape to securely mount the inhale chamber within the exhale chamber (Matsumoto, paras [0189-0193]). 
Regarding claim 11, Doane in view of Penthrox and Glaser teaches the inhaler device according to claim 1 but Doane in view of Penthrox and Glaser does not disclose wherein a cross-sectional shape of the air inhale chamber and a cross-sectional shape of the air exhale chamber are, as best understood, different and are each independently selected from the group consisting of circular, semi-circular, elliptical, semi- elliptical, oval, ovoidal, square, rectangular, trapezoidal, triangular and combinations thereof. However, a change in shape is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04.IV.B, and Matsumoto teaches that it was known in the inhaler art before the effective filing date of the claimed invention for a cross-sectional shapes of concentric chambers to be, as best understood, different and each independently selected from the group consisting of circular, semi-circular, elliptical, semi- elliptical, oval, ovoidal, square, rectangular, trapezoidal, triangular and combinations thereof (see e.g. Fig. 18 or 23). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the cross-sectional shapes of the air inhale chamber and exhale chamber of Doane in view of Penthrox and Glaser to be different and independently selected from the group consisting of circular, semi-circular, elliptical, semi- elliptical, oval, ovoidal, square, rectangular, trapezoidal, triangular and combinations thereof as taught by Matsumoto, in order to provide the predictable result of allowing the air flow characteristics through the co-axial air inhale-exhale chamber arrangement to be tailored as desired, e.g. the exhale passageways made larger by having a flat/rectangular inhale chamber and circular exhale chamber.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Doane, Penthrox and Glaser as applied to claim 1 above, and further in view of Takeuchi et al. (US 2011/0297166 A1; hereinafter “Takeuchi”).
Regarding claim 14, Doane in view of Penthrox and Glaser teaches the inhaler device according to claim 1 but Doane in view of Penthrox and Glaser is silent regarding wherein the air inhale chamber comprises a liquid guide to direct the delivered liquid in the air inhale chamber to make contact with the passive evaporation support material. However, Takeucki teaches it was known in the inhaler art before the effective filing date of the claimed invention for a concentric air inhale chamber (container 6, with caps 10) (Fig. 4) to comprise a structure that comprehends a liquid guide (the larger channel to the left of left cap 10, that feeds into smaller  that is fully capable of, as best understood, directing liquid to make contact with the passive evaporation support material (liquid poured into larger channel would be funneled down into the smaller channels). It would have been obvious to an artisan before the effective filing date of the claimed invention to modify the partition 16 of Doane (comprised by the inhale chamber as discussed above regarding claim 5) to include a liquid guide that is fully capable of directing liquid to make contact with the passive evaporation support material as taught by Takeuchi, in order to provide the expected result of a partition that can remain in place during liquid loading (for convenience), by virtue of providing a corralling feature that prevents the liquid from immediately running off the top of the partition.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Doane, Penthrox and Glaser as applied to claim 1 above, and further in view of Chew US 6,345,625 B1; hereinafter “Chew”). [This rejection is included in the event that the internal positioning of the exhale chamber is amended to be required.]
Regarding claim 15, Doane in view of Penthrox and Glaser teaches the inhaler device according to claim 1 but Doane in view of Penthrox and Glaser is silent regarding wherein the air exhale chamber is co-axially positioned internally within the air inhale chamber and the passive evaporation support material partially or completely surrounds an external surface of the air exhale chamber. However, this would simply require the inversion of the co-axial chambers of Doane, i.e. surrounding the exhale chamber with the inhale chamber, and it has been held that rearranging/ .

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Doane, Penthrox, Glaser and Chew as applied to claim 15 above, and further in view of Toth (US 3,521,643; hereinafter “Toth”).
Regarding claims 16-19, Doane in view of Penthrox, Glaser and Chew teaches the inhaler device according to claim 15 but Doane in view of Penthrox, Glaser and Chew is silent regarding wherein the passive evaporation support material is positioned in the air inhale chamber by a support structure, and wherein the support structure is adapted to create an air gap between a surface of the passive evaporation support material and an internal surface of the air inhale chamber, wherein the support structure comprises one or more ridges or ribs that run longitudinally along a length of an internal surface of the air inhale chamber, wherein the support structure is adapted to expose one or two surface(s) area of the passive evaporation support material to a flow of inhaled air. However, Toth demonstrates that it was well known in the inhaler art before the effective filing date of the claimed invention for a passive evaporation support material (insert 34) (Figs. 1 and 4; col. 3, lines 18-24) to be positioned in an air inhale chamber (the chamber of tube 11) by a support structure (ribs 13), and wherein the support structure is adapted to create an air gap between a surface of the passive evaporation support material and an internal surface of the air inhale chamber( Fig. 3; passageways provided between the outer surface of the plug and the inner surface of the tube, col. 3, lines 41-45), wherein the support structure comprises one or more ridges or ribs (ribs 13) that run longitudinally along a length of an internal surface (inner surface 12) of the air inhale chamber (Figs. 1 and 4; col. 2, lines 49-54), wherein the support structure is adapted to expose one or two surface(s) area of the passive evaporation support material to a flow of inhaled air (all of the sides surfaces of the support material are exposed: upper, lower, left and right, see Fig. 4). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the device of Doane in view of Penthrox, Glaser and Chew to include wherein the passive evaporation support material is positioned in the air inhale chamber by a support structure, and wherein the support structure is adapted to create an air gap between a surface of the passive evaporation support material and an internal surface of the air inhale chamber, wherein the support structure comprises one or more ridges or ribs that run longitudinally along a length of an internal surface of the air inhale chamber, wherein the support structure is adapted to expose one or two surface(s) area of the passive evaporation support material to a flow of inhaled air (i.e. wherein the ribs are positioned on the internal wall the tube 10 of Doane and/or the external wall of the cylinder 23 of Doane when a cylinder of absorbent material is placed therein as the inversion of the arrangement of Doane taught by Chew as discussed above regarding claim 15, thus exposing the inner and/or outer wall of the cylinder of absorbent material), as taught by Toth, in order to provide the predictable results of means for holding the absorbent material in place within the inhale chamber while also permitting a relative free flow of air though the inhaler (Toth, col. 3, lines 41-45) for ease/comfort of use.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Doane, Penthrox and Glaser as applied to claim 25 above, and further in view of Wolfe et al. (US 6,039,198; hereinafter “Wolfe”). 
Regarding claim 27, Doane in view of Penthrox and Glaser teaches the inhaler device according to claim 25 but Doane in view of Penthrox and Glaser is silent regarding wherein the end cap comprises one or more protrusions to assist with opening the liquid storage container. However, Wolfe demonstrates that it was well known to any lay person before the effective filing date of the claimed invention (i.e. we’ve all used tubes where the cap is used to piece the tube) to provide an end cap (closure 12) that comprises one or more protrusions (cutting element 34) to assist with opening a storage container (container 10). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the end cap of Doane to include one or more protrusions to assist with opening the liquid storage container as taught by Wolfe, in order to predictably provide the user with means for aiding in the opening of the container.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Doane, Penthrox and Glaser as applied to claim 1 above, and further in view of Guichard (US 4,011,864; hereinafter “Guichard”).
Regarding claims 28-30, Doane in view of Penthrox and Glaser teaches the inhaler device according to claim 1 but Doane in view of Penthrox and Glaser is silent regarding wherein the device further comprises a storage chamber for internally holding an inhalable liquid storage container, and wherein the storage chamber is adapted to deliver the inhalable liquid from the liquid storage container into the air inhale chamber and onto the passive evaporation support material, wherein the storage chamber comprises an unopened inhalable liquid storage container in a first position, and wherein the storage chamber is movable to a second position to open the inhalable liquid storage container to deliver the inhalable liquid from the liquid storage container into the air inhale chamber and onto the passive evaporation support material, and wherein the inhalable liquid storage container is selected from the group consisting of a vial, a bottle, an ampoule, a vapor impermeable sachet or packet, or a capped bottle, wherein a cap of the capped bottle comprises an end seal, a threaded arrangement adapted to rotatingly engage with a threaded neck of the bottle, and a point of weakness, wherein the point of weakness is adapted to break the end seal when the bottle is rotated relative to the cap. However, Guichard teaches that it was known in the inhaler art before the effective filing date of the claimed invention for an inhaler device to include a storage chamber (the right chamber containing pump 11 and comprising push button 6) (Fig. 6) for internally holding an inhalable liquid storage container (pump 11), and wherein the storage chamber is adapted to deliver the inhalable liquid from the liquid storage container into an air inhale chamber (the left chamber of Fig. 6) and onto a passive evaporation support material (felt 12) (col. 3, lines 24-38), wherein the storage chamber comprises an unopened inhalable liquid storage container in a first position (when the button 16 is not pressed inwardly, the pump container is in a non-dispensing position/closed), and wherein the storage chamber is movable to a second position to open the inhalable liquid storage container to deliver the inhalable liquid from the liquid storage container into the air inhale chamber and onto the passive evaporation support material (when the button 16 is moved/pressed inwardly, the pump container is in a dispensing position/open), and wherein the inhalable liquid storage container is selected from the group consisting of a vial or a bottle (the bottom portion of pump 11 comprehends a vial or bottle because it a narrow, hollow cylinder, see Figs. 10 and 12). Therefore it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the device of Doane in view of Penthrox and Glaser to include wherein the device further comprises a storage chamber for internally holding an inhalable liquid storage container, and wherein the storage chamber is adapted to deliver the inhalable liquid from the liquid storage container into the air inhale chamber and onto the passive evaporation support material, wherein the storage chamber comprises an unopened inhalable liquid storage container in a first position, and wherein the storage chamber is movable to a second position to open the inhalable liquid storage container to deliver the inhalable liquid from the liquid storage container into the air inhale chamber and onto the passive evaporation support material, and wherein the inhalable liquid storage container is selected from the group consisting of a vial or a bottle as taught by Guichard, in order to provide the predictable results of an integrated liquid storage container for ease of use. 

Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Doane, Penthrox and Glaser as applied to claims 1 and 33 above, and further in view of Brambilla et al. (US 2014/0060531 A1; hereinafter “Brambilla”).
 inhaler device according to claim 1 wherein Penthrox further teaches wherein it was known in the art before the effective filing date of the claimed invention that methoxyflurane is non-reactive with certain plastics (page 1), but Doane in view of Penthrox and Glaser does not explicitly disclose wherein the device is manufactured from one or more polymers and further comprises an internal lining or coating of one or more materials selected from the group consisting polymers including homopolymers, heteropolymers or combinations thereof including co-extruded polymers; polymer composites including nanocomposites; metals or alloys thereof; oxides including aluminium oxides; silicon oxides; spray coatings; resins including epoxyphenolic resins and ionomeric resins; lacquers; and enamels, or wherein the polymer is selected from the group consisting of a polyolefin, a polymeric phthalate, a fluorinated polymer, a polyester, a nylon, a polyvinyl, a polysulfone, a natural polymer and combinations, including co-extruded polymers thereof, or wherein the device is manufactured from one or more polymers selected from the group consisting of high-density polyethylene (HDPE), polyethylene terephthalate (PET) and combinations thereof, specifically wherein the device is manufactured from PET. However, it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and the claimed materials were extremely well known for their use in the inhaler art before the effective filing date of the claimed invention, as demonstrated by Brambilla (paras [0099], [0105] and [0106]). Therefore, it would have been obvious to an artisan before the effective filing date of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references regarding concentric inhalable liquid chambers: Dorr et al. (US 4,657,032); Clearman et al. (US 4,756,318). Additional references teaching the filtering of exhaled air, including concentric arrangements: Shenkal et al. (US 2016/0270446 A1); Adamic (US 2011/0240047 A1); Jackson (US 4,369,798); Gidding (US 2007/0283971 A1); Martilik (US 2008/0230077 A1). Additional reference teaching spacer ribs: Takano et al. (US 2006/0191549 A1). Additional references teaching a mouthpiece dilution hole: Batista et al. (US 2017/0181472 A1); Jean (FR 2654002); Wharton et al. (US 2010/0083963 A1). Additional references teaching an openable storage container within a vaporizing device: Rinker et al. (US 2012/0111346 A1); Kelly (WO 2010/017586 A1). Additional reference teaching two-part connectors for concentric medical respiratory device tubes: Grey (US 2004/0255951 A1; Fig. 7). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785